Title: To James Madison from George Joy, 30 March 1816
From: Joy, George
To: Madison, James


                    
                        Dear Sir,
                        
                            London
                            30th. March 1816
                        
                    
                    There is a great dearth of news at this time from the U.S. and little doing here that has any relation to them. I am sorry that I never received any reply from you directly or indirectly on the subject of my proposition for an informal negociation with the King of France. The least encouragement of the measure from you, would, I have no doubt, have been seconded by Mr. Adams, who has known me long enough and well enough to judge how far I could be depended on; and who has recently admitted in conversation that the great changes that have taken place had materially altered the question.
                    It is not, God knows, from any great opinion of my own faculties, that I could flatter myself with the success of such a measure; but with such a man so near me, a knowledge of the language in which the negociation must be conducted, inferior only, or I am grossly flattered, to that of Govr: Morris, Mr: Livingston and Mr: Adams himself, among all our Diplomatists; save Mr: Galatin, to whom the circumstance that gains him this superiority is an objection; and with the facility with which I could demonstrate my uniform opposition to the knavery of Buonaparte; I think the chance of laying a favorable foundation for a negociation, with the certainty that no harm would result, ought not to have been neglected.
                    If you have forgotten my predictions of Buonaparté from his early Campaigns; you will probably remember your own caution against my proceeding to Rotterdam after he resumed the direct Govt: of Holland: in itself a material Document. I think Mr. Monroe has not forgotten his admission that, if he became Emperor, he should think as I did of his ambitions and tyrannical Views. In short, as I wrote you before, nothing could be more sincere than my uniform protestations against the antirepublican and despotic feelings of this insatiate Autocrat, and what is much more important my uniform defence of our Govt: from the pretended contagion of his influence. With the evidence of this conviction, and the documents supporting it, at my fingers ends, I think it is not assuming too much to suppose that I might be listened to. And besides the aid of Mr. Adams, I could count with equal security on that of Doctor Eustis, with whom I am in frequent correspondence; and who has and always has had every disposition to cultivate the most friendly intercourse with me, and all my family. Indeed I am under no apprehension of clashing with any men more worthy of the public confidence, and least of all with those from my own section of the Union, and particularly such as have known my political principles (man and boy) thro’ life: on a retrospect of which I do think it will be a subject of amusement, if I should ever reach Boston, to beat up the quarters of some of the

old revolutionary prisoners, that I supplied at the risk of my purse and my life, and ask them out of mere mischief, whether they don’t think I should have made as good a Commissary of Prisoners as Mr. Beazeley, or as good a Reporter as Mr. Charles King. In short I shall certainly have the malice some day to compare my pretensions with those of the Employees on the very few objects which I would have undertaken: not, as before observed, from any confidence, abstractly speaking, in my own powers; but from the lack of the necessary qualifications in many of those that are employed. Surely the Talents, as they say here, are against you, or the science of the Country has deteriorated since I left it.
                    I have sent you by the Clifton for Baltimore, under cover to Mr. McCulloch, the Monthly Review for Jany: last; because it contains an Article on the Exposition of the Causes &ca: of the late War, which I suppose to have been written by you, or compiled from materials furnished by you. My attention was called to it by my Brother, who had lately stumbled upon it at Bath, and perhaps thought it would be acceptable to me from a slight reference in it to my own Pamphlets, which the same Reviewers had noticed at the time they were published. But I must apprize you that the circulation of the work is not to be measured by the number of Editions under which it has appeared; for these, by a very common trick of the Booksellers, were in fact new only in the Title page; neither has it been yet called up in parliament, as my Brother prophesied that it must be in a letter of which I have sent an Extract to Mr. Gales. Lord Castlereagh appears to be humbly deprecating all discussion on the subject by his Speech more copiously reported in the Times of the 15th: Ult: (which I therefore send you) than in any other paper. At first I was disposed to view this Speech in a very favorable light, as you will see by the enclosed Letter to Dr. Kirkland of the 22nd: Ult: and I have since availed myself of an opportunity, presented by another subject, to assure his Lordship that without any regret at the opposition I had given to the conduct of Administration in respect to America; I had recommended this and the Passage in his Speech given in the Chronicle of the 16th (which is transcribed in the same letter to Dr: K.) as indicative of a return of those sympathies that ought to exist between the two Countries; which was received with his usual politeness. On further consideration however, and particularly on the suggestion of wary politicians, even of his own party, without abandoning the hope of the existence of conciliatory feelings, that such expressions are calculated to inspire, I am induced to apprehend that entire confidence in them would be dangerous. I am not without suspicion indeed that they have been made in the view of lulling enquiry, and preventing that wholesome retrospect, into the causes and conduct of the War, that would constitute one of the best guards against a recurrence of it. To cherish such sentiments

therefore, without placing an entire dependence upon them; to propagate and disseminate them from this stock; and to refer to the solemnity of the assurance on his part, in order to encourage them in others; until time shall develop their sincerity, or the contrary, seems the only course to be taken at present. And as Prudence will not permit the relaxation of any measure, calculated to prevent hostilities, in consequence of this profession, lest it should prove hollow; so neither should there be any abandonment of the measure propounded in my letter to you of the 27th Septr. if it should prove sincere. If the opponents of that measure see no cause for your retaining the Presidency to remove the hope that a hostile nation has entertained to take advantage of our dissensions, because of a return to pacific sentiments; so neither can they see any thing in these last to object to the continuance of that precise Govt. with whom the pacific foreigner avows his satisfaction. And to the pretensions that the relations of Amity would be better maintained with the party opposed to the present Govt. of the U.S. a better answer can hardly be given them than in these words of the principal organ of this. In short a change of the Chief Magistrate at the moment of this tardy conviction, however produced, if it be such, would be quitting a certainty for an uncertainty on a most important question; to say nothing of the advantage that must result from a maintenance of the impression in obliterating those formerly made, or of the right of that Magistrate to evince and confirm by his own practice, the result of his previous measures.
                    I want to hear if any thing more has been said or done in relation to the affair with Spain. The feeling of this Nation, or rather the want of feeling, favors war between our Country & that. non Ego. I think, as Mr Monroe told me he did of Louisiana, that we had better purchase what remains of the Floridas at an adequate price than get it by War for nothing. However desirable and necessary it may be to maintain the backbone & skeleton of an army I have no idea of encouraging that martial spirit which makes military fame the end of the combatant instead of the means of acquiring it. And I find that we are not without Lunatics that would “snatch bright honor from the pale fac’d moon,” it’s proper soil by the way in a merely military point of view, and to which therefore they have a natural affinity. I should not have disliked a private negociation with Spain on this subject; tho’ I certainly would not have undertaken it to be concluded by a special Minister who should mar an important part of it and be allowed, for half finishing a bargain already made, the credit of such negociation.
                    My reasons for troubling you with the enclosed correspondence with Dr: Kirkland are twofold; first it relates circumstances that I have not time to repeat; secondly it demonstrates the manner of my correspondence with the opponents of the present Administration in a manner that may be

useful, in case you should have occasion to justify any dependence on me. I rest always very faithfully, Dear Sir, Your friend & Servant.
                    
                        Geo. Joy.
                    
                